Citation Nr: 1021429	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  00-07 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an extraschedular rating for chronic low back 
strain.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from July 1979 to July 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on April 15, 
2005, which vacated, in part, an August 2002 Board decision 
and remanded the issue on appeal for additional development.  
The issue initially arose from an April 1999 rating decision 
by the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was remanded 
for additional development in March 2006 and July 2007.

The Board notes that the issue of entitlement to a rating in 
excess of 20 percent on a schedular basis for chronic low 
back strain was addressed and denied in a July 2007 Board 
decision.  In that decision, the Board remanded the issue of 
extra-schedular evaluation for chronic low back strain. 

It is significant to note that the appellate record shows the 
Veteran has pending, unadjudicated claims for entitlement to 
a total rating based upon individual unemployability (TDIU) 
and entitlement to temporary total ratings based upon 
hospitalization and convalescence.  These matters were 
previously referred to the RO in the July 2007 Board 
decision. 

The issues of entitlement to burn marks on back, scarring 
from back surgery, and depression have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.




REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  Information concerning 
the VCAA was provided to the Veteran by correspondence dated 
in April 2006, August 2007, and December 2009.

As stated previously, the issue of an extraschedular rating 
for the service connected chronic low back strain was 
remanded to RO in July 2007.  The RO subsequently obtained 
updated VA progress notes and a May 2009 VA opinion, and 
referred the issue to the Chief Benefits Director of VA's 
Compensation and Pension Service for an extra-schedular 
evaluation under 38 C.F.R. § 3.321. 

In a December 2009 response, the Chief Benefits Director of 
VA's Compensation and Pension Service determined that the RO 
needed to obtain the Veteran's Supplemental Security Income 
disability file from the Social Security Administration 
before resubmission of the case for entitlement to TDIU. 

In December 2009, the RO obtained the Veteran's SSA records, 
and again referred the claim to Chief Benefits Director of 
VA's Compensation and Pension Service and recommended that 
extra-schedular entitlement to a total disability evaluation 
on the basis of individual unemployability be granted. 

In a March 2010 response, the Chief Benefits Director of VA's 
Compensation and Pension Service determined that that 
although entitlement to a rating in excess of 20 percent for 
a chronic low back strain was denied by Board decision in 
July 2007, entitlement to a higher schedular evaluation may 
be considered by the RO on the basis of new and material 
evidence. 

In March 2010, the RO issued a supplemental statement of the 
case (SSOC) reajudicating and denying the claim for a 
schedular rating in excess of 20 percent for a chronic low 
back strain based on the SSA records.  (In November 1996, a 
SSA Administrative Law Judge found the Veteran to be disabled 
based on osteoarthritis of the right knee, depression and a 
history of alcohol and drug abuse, with an effective date of 
June 1, 1995.) 

The case was then recertified to the Board.  This 
recertification was done in error. As stated previously, the 
issue of a schedular rating in excess of 20 percent for a 
chronic low back strain was denied on a schedular basis and 
remanded to RO in July 2007 for an extra-schedular 
determination.  The Court has yet to rule on the Board's 2007 
denial of a higher schedular rating for chronic low back 
strain, and the case will NOT be returned to the Court until 
after the VA Compensation and Pension Service makes a 
determination on the extraschedular issue, thus allowing the 
Board to complete its work on this appeal.  VA Compensation 
and Pension Service should make a determination regarding the 
extraschedular rating based on the evidence considered by the 
Board in the July 2007 decision.  Evidence submitted after 
the Board's 2007 decision can be considered as a request for 
a reopened claim.

The Board finds the RO adequately readjudicated the Veteran's 
claim by issuing a March 2010 SSOC, and the case warrants 
extra-schedular consideration and referral to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321.

Furthermore, in the July 2007 Board decision, the Board also 
referred back to the RO a claim for temporary total 
disability rating due to unemployability (TDIU).  The issues 
of entitlement to TDIU and entitlement to temporary total 
ratings based upon hospitalization and convalescence should 
be adequately developed and adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should refer the Veteran's 
claim for a rating in excess of 20 
percent for chronic low back strain to 
the Chief Benefits Director of VA's 
Compensation and Pension Service for an 
extra-schedular evaluation under 38 
C.F.R. § 3.321.  

2.  The Chief Benefits Director of VA's 
Compensation and Pension Service is 
requested to make a determination whether 
the Veteran's service connected chronic 
low back disorder presents such an 
exceptional or unusual disability picture 
with such related factors as marked 
interference with employment or frequent 
periods of hospitalization as to render 
impractical the application of the 
regular schedular standards.  The 
determination is to be made based on the 
evidence considered by the Board in the 
July 2007 decision.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




